Exhibit 10.3

EXECUTION VERSION

 

SECOND LIEN SECURITY AGREEMENT

dated as of

August 5, 2020

Among

THE GRANTORS IDENTIFIED HEREIN

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

Section 1.1.

Indenture.1

 

Section 1.2.

Other Defined Terms1

 

ARTICLE II

Pledge of Securities

Section 2.1.

Pledge7

 

Section 2.2.

Delivery of the Pledged Securities.8

 

Section 2.3.

Representations, Warranties and Covenants8

 

Section 2.4.

Certification of Limited Liability Company and Limited Partnership Interests9

 

Section 2.5.

Registration in Nominee Name; Denominations10

 

Section 2.6.

Voting Rights; Dividends and Interest.10

 

ARTICLE III

Security Interests in Personal Property

Section 3.1.

Security Interest.12

 

Section 3.2.

Representations and Warranties14

 

Section 3.3.

Covenants.15

 

ARTICLE IV

Remedies

Section 4.1.

Remedies Upon Default17

 

Section 4.2.

Application of Proceeds19

 

Section 4.3.

Grant of License to Use Intellectual Property20

 

ARTICLE V

Subordination

Section 5.1.

Subordination.21

 

ARTICLE VI

Miscellaneous

Section 6.1.

Notices21

 

Section 6.2.

Waivers; Amendment22

 

-i-

--------------------------------------------------------------------------------

Page

Section 6.3.

Collateral Agent’s Fees and Expenses; Indemnification22

 

Section 6.4.

Successors and Assigns22

 

Section 6.5.

Survival of Agreement22

 

Section 6.6.

Counterparts; Effectiveness; Several Agreement23

 

Section 6.7.

Severability23

 

Section 6.8.

Right of Set-Off23

 

Section 6.9.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process23

 

Section 6.10.

Headings24

 

Section 6.11.

Security Interest Absolute24

 

Section 6.12.

Termination or Release24

 

Section 6.13.

Additional Grantors25

 

Section 6.14.

Collateral Agent Appointed Attorney-in-Fact25

 

Section 6.15.

General Authority of the Collateral Agent26

 

Section 6.16.

Reasonable Care26

 

Section 6.17.

Delegation; Limitation26

 

Section 6.18.

Reinstatement26

 

Section 6.19.

Miscellaneous26

 

Section 6.20.

Subject to First Lien/Second Lien Intercreditor Agreement; Conflicts27

 

Section 6.21.

Other Second-Priority Obligations27

 

 

 

Schedule ISubsidiary Parties

Schedule IIPledged Equity and Pledged Debt
Schedule IIICommercial Tort Claims

Exhibits

Exhibit I

Form of Security Agreement Supplement

Exhibit II

Form of Perfection Certificate

Exhibit III

Form of Patent Security Agreement

Exhibit IV

Form of Trademark Security Agreement

Exhibit V

Form of Copyright Security Agreement

Exhibit VI

Form of Additional Pari Passu Joinder Agreement

 

-ii-

--------------------------------------------------------------------------------

 

SECOND LIEN SECURITY AGREEMENT dated as of August 5, 2020, among the Grantors
(as defined below) and Wilmington Trust, National Association, as Collateral
Agent for the Secured Parties (in such capacity, the “Collateral Agent”).

Reference is made to the Indenture dated as of August 5, 2020 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), among SeaWorld Parks & Entertainment, Inc., a Delaware corporation
(the “Company”), SeaWorld Entertainment, Inc., a Delaware corporation and the
direct parent of the Company (“Holdings”), the other Guarantors from time to
time party thereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), and Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as Collateral Agent, pursuant to which the Company
issued $500,000,000 aggregate principal amount of 9.500% Second-Priority Senior
Secured Notes due 2025 (together with any Additional Notes issued under the
Indenture, the “Notes”).  The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.1.Indenture.

(a)Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Indenture.  All terms defined in the UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the UCC.

(b)The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.

Section 1.2.Other Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“Additional Pari Passu Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Other Second-Priority Obligations
pursuant to any Additional Pari Passu Agreement, and any permitted successors or
assigns or replacement therefor.

“Additional Pari Passu Agreement” means the indenture, credit agreement or other
agreement under which any Other Second-Priority Obligations (other than
Additional Notes) are incurred and any notes or other instruments or agreements
representing such Other Second-Priority Obligations.

“Additional Pari Passu Debt Documents” means any document, agreement or
instrument executed and delivered with respect to any Other Second-Priority
Obligations.

“Additional Pari Passu Joinder Agreement” means an agreement substantially in
the form of Exhibit VI.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Second Lien Security Agreement.

 

--------------------------------------------------------------------------------

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.1(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preamble of the
Agreement.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now owned or hereafter
acquired by any third party, and all rights of such Grantor under any such
agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Person:  (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and (b)
all registrations and applications for registration of any such copyright in the
United States, including registrations and pending applications for registration
in the USCO.

“Credit Agreement Collateral Agent” means JPMorgan Chase Bank, N.A., and any
successors.

“Event of Default” means an “Event of Default” under and as defined in the
Indenture or any Additional Pari Passu Agreement.

“Excluded Assets” means:

(a)

any General Intangible, Investment Property, Intellectual Property or rights of
a Grantor with respect to any contract, lease, license or other agreement if
(but only to the extent that) the grant of a security interest therein would (x)
constitute a violation (including a breach or default) of, a restriction in
respect of, or result in the abandonment, invalidation or unenforceability of,
such General Intangible, Investment Property, Intellectual Property or rights in
favor of a third party or in conflict with any law, regulation, permit, order or
decree of any Governmental Authority, unless and until all required consents
shall have been obtained (for the avoidance of doubt, the restrictions described
herein shall not include negative pledges or similar undertakings in favor of a
lender or other financial counterparty) or (y) expressly give any other party
(other than another Grantor or its Affiliates) in respect of any such contract,
lease, license or other agreement, the right to terminate its obligations
thereunder, provided, however, that the limitation set forth in this clause (a)
shall not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable Law, including the UCC; provided, further, that,
at such time as the condition causing the conditions in sub-clauses (x) and (y)
of this clause (a) shall be remedied, whether by contract, change of law or
otherwise, the contract, lease, instrument, license or other documents shall
immediately cease to be an Excluded Asset, and any security interest that would
otherwise be granted herein shall attach immediately to such contract, lease,
instrument, license or other agreement, or to the extent severable, to any
portion thereof that does not result in any of the conditions in subclauses (x)
or (y) above;

-2-

--------------------------------------------------------------------------------

 

(b)

any assets to the extent and for so long as (i) the pledge of or security
interest in such assets is prohibited by law and such prohibition is not
overridden by the UCC or other applicable law or (ii) the grant of such security
interest would require governmental consent, approval, license or authorization
(except that the cash Proceeds of dispositions thereof in accordance with
applicable law, including, without limitation, rules and regulations of any
governmental authority or agency shall not be an Excluded Asset);

(c)

motor vehicles and other assets subject to certificates of title, letters of
credit with a face value of less than $5,000,000 and commercial tort claims
where the amount of damages claimed by the applicable Grantor is less than
$5,000,000, the perfection of a security interest in which cannot be perfected
through the filing of financing statements under the UCC in the relevant
jurisdiction;

(d)

Margin Stock;

(e)

Excluded Security;

(f)

any Intellectual Property to the extent that the attachment of the security
interest of this Agreement thereto, or any assignment thereof, would result in
the forfeiture, cancellation, invalidation, unenforceability, or other loss of
the Grantors’ rights in such property including, without limitation, any License
pursuant to which Grantor is licensee under terms which prohibit the granting of
a security interest or under which granting such an interest would give rise to
a breach or default by Grantor, and any Trademark applications filed in the
USPTO on the basis of such Grantor’s “intent-to-use” such Trademark, unless and
until acceptable evidence of use of such Trademark has been filed with and
accepted by the USPTO pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. § 1051, et seq.), to the extent that granting a lien in such
Trademark application prior to such filing would adversely affect the
enforceability, validity, or other rights in such Trademark application;

(g)

assets (including Equity Interests) owned by any Grantor on the date hereof or
hereafter acquired that are subject to (A) a Lien of the type described in
Sections 7.01(u), (w) and (aa) (to the extent relating to Liens originally
incurred pursuant to Section 7.01(u) or (w)) of the Credit Agreement or (B) a
contract or agreement permitted under clauses (i) or (xiii) of the proviso to
Section 7.09 of the Credit Agreement, in each case, if and to the extent that
the contract or other agreement pursuant to which such Lien is granted or to
which such assets are subject (or the documentation relating thereto) prohibits
the creation of any other Lien on such asset;

(h)

any particular assets if, in the reasonable judgment of the Company evidenced in
writing delivered to the Credit Agreement Collateral Agent, creating a pledge
thereof or security interest therein to the Collateral Agent for the benefit of
the Secured Parties would result in any material adverse tax consequences to the
Company or its Subsidiaries; provided that such assets are not subject (or
purported to be subject) to Liens securing any other First-Priority Obligations
or Second-Priority Obligations;

(i)

any particular assets if, in the reasonable judgment of the Company and
evidenced in writing delivered to the Credit Agreement Collateral Agent, the
burden, cost or consequences (including any material adverse tax consequences)
to the Company or its Subsidiaries of creating or perfecting such pledges or
security interests in such assets in favor of the Collateral Agent for the
benefit of the Secured Parties is excessive in relation to the benefits to be
obtained therefrom by the Secured Parties; provided that such assets are not
subject (or purported to be subject) to Liens securing any other First-Priority
Obligations or Second-Priority Obligations; and

-3-

--------------------------------------------------------------------------------

 

(j)

(A) any fee owned real property that is not Material Real Property and (B) any
leasehold interest in real property.

“Excluded Security” means:

(a)

more than 65% of the issued and outstanding Equity Interests of any Foreign
Subsidiary;

(b)

more than 65% of the issued and outstanding Equity Interests of any Domestic
Subsidiary that is a disregarded entity under the Code if substantially all of
its assets consist of the Equity Interests of one or more Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code;

(c)

any interest in a joint venture or non-wholly owned Restricted Subsidiary to the
extent the granting of a security interest therein is prohibited by the terms of
the Organizational Documents of such joint venture or non-wholly owned
Restricted Subsidiary;

(d)

any Equity Interests of any Unrestricted Subsidiary (until such time, if at all,
as such Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance
with the Indenture and each Additional Pari Passu Agreement);

(e)

any Equity Interest of any Subsidiary the pledge of which is prohibited by
applicable Law or by agreements permitted under the Indenture and each
Additional Pari Passu Agreement containing anti-assignment clauses to the extent
not over-ridden by the UCC or the pledge of which would require governmental
(including regulatory) consent, approval, license or authorization;

(f)

any Equity Interest of any not-for-profit Subsidiaries; and

(g)

any Equity Interest of any special purpose securitization vehicle or a captive
insurance subsidiary.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Company, each Subsidiary Guarantor that is a party hereto,
and each Subsidiary Guarantor that is a Domestic Subsidiary that becomes a party
to this Agreement after the Closing Date.

“Immaterial Subsidiary” means any Subsidiary that does not have total assets or
annual revenues in excess of $20,000,000 individually or in the aggregate with
all other “Immaterial Subsidiaries.”

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all intellectual property now owned or hereafter
acquired by any Person, including inventions, designs, Patents, Copyrights,
Trademarks, trade secrets, the intellectual property rights in software and
databases and related documentation, and all additions and improvements to the
foregoing.

-4-

--------------------------------------------------------------------------------

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Grantors (taken as a whole) to fully and timely perform
any of their payment obligations under any Notes Document or any Additional Pari
Passu Debt Document to which the Company or any of the Grantors is a party; or
(c) material adverse effect on the rights and remedies available to the Secured
Parties under any Notes Document or any Additional Pari Passu Debt Document.

“Material Real Property” means any fee owned real property owned by the Issuer
or a Guarantor (other than any owned real property subject to a Lien permitted
by Section 7.01(u) or (w) of the Credit Agreement to the extent and for so long
as the documentation governing such Lien prohibits the granting of a Mortgage
thereon to secure the Obligations) with a fair market value in excess of
$5,000,000 (at the Closing Date or, with respect to real property acquired after
the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Issuer in good faith); provided that if at any time the fair
market value of all fee owned real properties that are not “Material Real
Property” owned by the Issuer and the Guarantors would exceed $25,000,000 in the
aggregate, the Loan Parties shall designate additional fee owned real properties
as “Material Real Property” and comply with the Section 4.13 of the Indenture
such that such threshold is no longer exceeded.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Issuer and the Guarantors in favor or for the benefit of
the Collateral Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property, in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 4.13 of the Indenture.

“Mortgaged Property” means any Material Real Property that is subject to a
Mortgage on the Closing Date or thereafter.

“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Notes Documents” means the Notes, the Guarantees, the Security Documents and
the Indenture.

“Other Second-Priority Obligations” has the meaning specified therefor in the
Indenture provided that such Obligations have been designated as Other
Second-Priority Obligations pursuant to and in accordance with Section 6.21.

-5-

--------------------------------------------------------------------------------

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now
owned or hereafter acquired by any third party, is in existence, and all rights
of any Grantor under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Person:  (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations
thereof, and all applications for letters Patent of the United States, including
registrations and pending applications in the USPTO, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Company.

“Pledged Collateral” has the meaning assigned to such term in Section 2.1.

“Pledged Debt” has the meaning assigned to such term in Section 2.1.

“Pledged Equity” has the meaning assigned to such term in Section 2.1.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Obligations” means (i) the “Notes Obligations” (as defined in the
Indenture) and (ii) the “Other Second-Priority Obligations”.

“Secured Parties” means, collectively, the Collateral Agent, the Trustee, the
holders (as defined in the Indenture), any holders of, or trustees, collateral
agents or other representatives with respect to Other Second-Priority
Obligations and each co-agent or sub-agent appointed by the Collateral Agent
from time to time pursuant to Section 11.02 of the Indenture.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Documents” has the meaning assigned to such term in the Indenture.

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Person:  (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers, now owned or hereafter acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including

-6-

--------------------------------------------------------------------------------

 

registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any jurisdiction thereof, and all
extensions or renewals thereof, and (b) all goodwill associated therewith.

“Trustee” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.1.Pledge.  As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guarantees, each of the
Grantors hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under;

(i)all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Equity”) of (x) any wholly
owned Restricted Subsidiary and (y) non-wholly owned Subsidiaries to the extent
permitted by the terms of the Organizational Documents of such non-wholly owned
Restricted Subsidiaries; provided that the Pledged Equity shall not include (a)
Excluded Assets and (b) the Equity Interests of an Immaterial Subsidiary;

(ii)(A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

(iii)all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.1 or its agent pursuant to Section
6.20;

(iv)subject to Section 2.6, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v)subject to Section 2.6, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

-7-

--------------------------------------------------------------------------------

 

(vi)all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (v) above being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.2.Delivery of the Pledged Securities.

(a)Subject to Section 6.20, each Grantor agrees promptly (but in any event
within 30 days after receipt by such Grantor) to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all (i) Pledged Equity to the extent certificated and (ii) to the extent
required to be delivered pursuant to paragraph (b) of this Section 2.2, Pledged
Debt.

(b)Subject to Section 6.20, each Grantor will cause any Indebtedness for
borrowed money having an aggregate principal amount in excess of $5,000,000 owed
to such Grantor by any Person that is evidenced by a duly executed promissory
note to be pledged and delivered to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

(c)Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent.  Each
delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which schedule shall be deemed to supplement Schedule II and made a
part hereof; provided that failure to supplement Schedule II shall not affect
the validity of such pledge of such Pledged Security.  Each schedule so
delivered shall supplement any prior schedules so delivered.

Section 2.3.Representations, Warranties and Covenants.  Each Grantor represents,
warrants and covenants to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

(a)As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor
hereunder;

(b)the Pledged Equity issued by the Company or a wholly owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and non-assessable;

(c)except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Indenture and each
Additional Pari Passu Agreement, the direct owner, beneficially and of record,
of the Pledged Equity indicated on Schedule II, (ii) holds the same free and
clear of all Liens, other than Liens created by the Security Documents,
Permitted Liens and Liens permitted under each Additional Pari Passu Agreement,
and (iii) will defend its title or interest thereto or therein against any and
all Liens (other than the Liens permitted pursuant to this Section 2.3(c)),
however arising, of all Persons whomsoever;

(d)except for restrictions and limitations (i) imposed or permitted by the Notes
Documents, any Additional Pari Passu Debt Document or securities laws generally
or (ii) described in the Perfection Certificate, the Pledged Collateral is
freely transferable and assignable, and none of the Pledged Collateral is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such

-8-

--------------------------------------------------------------------------------

 

Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder;

(e)the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate limited liability or limited partnership powers and
have been duly authorized by all necessary corporate, limited liability or
limited partnership action or other organizational action;

(f)no consent or approval of any Governmental Authority, any securities exchange
or any other Person was or is necessary to the validity of the pledge effected
hereby, except for (i) filings and registrations necessary to perfect the Liens
on the Collateral granted by the Grantors in favor of the Secured Parties and
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect;

(g)by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities to and continued possession by the
Collateral Agent, the Collateral Agent for the benefit of the Secured Parties
has a legal, valid and perfected lien upon and security interest in such Pledged
Security as security for the payment and performance of the Secured Obligations
to the extent such perfection is governed by the UCC; and

(h)the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement and to the extent permitted by Applicable
Law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Indenture excludes any assets from the scope
of the Pledged Collateral, or from any requirement to take any action to perfect
any security interest in favor of the Collateral Agent in the Pledged Collateral
(including the Equity Interests of Immaterial Subsidiaries), the
representations, warranties and covenants made by any relevant Grantor in this
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of the Collateral Agent (including,
without limitation, this Section 2.3) shall be deemed not to apply to such
excluded assets.

Section 2.4.Certification of Limited Liability Company and Limited Partnership
Interests.  No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.2.  Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership.  To the
extent an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.1 is certificated or
becomes certificated, (i) each such certificate shall be delivered to the
Collateral Agent, pursuant to

-9-

--------------------------------------------------------------------------------

 

Section 2.2(a) and (ii) such Grantor shall fulfill all other requirements under
Section 2.2 applicable in respect thereof.  Such Grantor hereby agrees that if
any of the Pledged Collateral are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable law, if necessary or desirable to perfect a security interest in such
Pledged Collateral, cause such pledge to be recorded on the equity holder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof.

Section 2.5.Registration in Nominee Name; Denominations.  If an Event of Default
shall have occurred and be continuing and the Collateral Agent shall give the
Company prior notice of its intent to exercise such rights, (a) the Collateral
Agent, on behalf of the Secured Parties, shall have the right to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent and each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Equity registered in the
name of such Grantor and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
to the extent permitted by the documentation governing such Pledged Securities.

Section 2.6.Voting Rights; Dividends and Interest.

(a)Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided prior notice to the Company that
the rights of the Grantors under this Section 2.6 are being suspended:

(i)Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof, and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Indenture, the other
Notes Documents, each Additional Pari Passu Agreement and the other Additional
Pari Passu Debt Documents;

(ii)The Collateral Agent shall promptly (after reasonable advance written
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request in writing for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above; and

(iii)Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Indenture,
the other Notes Documents, each Additional Pari Passu Agreement, the other
Additional Pari Passu Debt Documents and applicable Laws; provided that any
non-cash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the Secured Parties and shall be

-10-

--------------------------------------------------------------------------------

 

promptly (and in any event within 10 Business Days) delivered to the Collateral
Agent in the same form as so received (duly endorsed in a manner reasonably
satisfactory to the Collateral Agent).  So long as no Default or Event of
Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested in
writing to be delivered to the issuer thereof in connection with any exchange or
redemption of such Pledged Securities permitted by the Indenture and each
Additional Pari Passu Agreement in accordance with this Section 2.6(a)(iii).

(b)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the First Lien/Second Lien Intercreditor Agreement,
after the Collateral Agent shall have notified the Company of the suspension of
the Grantors’ rights under paragraph (a)(iii) of this Section 2.6, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.6 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be promptly (and in any event
within 10 days) delivered to the Collateral Agent upon demand in the same form
as so received (duly endorsed in a manner reasonably satisfactory to the
Collateral Agent).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.2.  After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.

(c)Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the First Lien/Second Lien Intercreditor Agreement,
after the Collateral Agent shall have provided the Company with notice of the
suspension of the rights of the Grantors under paragraph (a)(i) of this Section
2.6, then, all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.6, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.6, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed in writing by the holders of the
majority in the aggregate outstanding principal amount of all Secured
Obligations, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.  After all Events of Default have been cured
or waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 2.6
shall be reinstated.

(d)Any notice given by the Collateral Agent to the Company under Section 2.5 or
Section 2.6 (i) shall be given in writing, (ii) may be given with respect to one
or more Grantors at the same or different times and (iii) may suspend the rights
of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.6
in part without suspending all such rights (as specified by the Collateral Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

-11-

--------------------------------------------------------------------------------

 

ARTICLE III

Security Interests in Personal Property

Section 3.1.Security Interest.

(a)As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i)all Accounts;

(ii)all Chattel Paper;

(iii)all Documents;

(iv)all Equipment;

(v)all General Intangibles;

(vi)all Goods;

(vii)all Instruments;

(viii)all Inventory;

(ix)all Investment Property;

(x)all books and records pertaining to the Article 9 Collateral;

(xi)all Fixtures;

(xii)all Letter of Credit and Letter-of-Credit Rights in excess of $5,000,000;

(xiii)all Intellectual Property;

(xiv)all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.3(g); and

(xv)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset.

(b)Subject to Section 3.1(e), each Grantor hereby irrevocably authorizes, but
does not obligate, the Collateral Agent for the benefit of the Secured Parties
at any time and from time to time to file in

-12-

--------------------------------------------------------------------------------

 

any relevant jurisdiction any initial financing statements with respect to the
Article 9 Collateral or any part thereof and amendments thereto that (i)
indicate the Article 9 Collateral as “all assets” or “all personal property” of
such Grantor or words of similar effect as being of an equal or lesser scope or
with greater detail and (ii) contain the information required by Article 9 of
the UCC or the analogous legislation of each applicable jurisdiction for the
filing of any financing statement or amendment, including whether such Grantor
is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor.  Each Grantor
agrees to provide such information to the Collateral Agent promptly upon any
reasonable request.  Notwithstanding the foregoing authorizations, each Grantor
agrees to prepare, record and file, at its own expense, financing statements
(and amendments or continuation statements when applicable) with respect to the
Collateral now existing or hereafter created meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect and maintain perfected the Security Interest in the Collateral, and
to deliver a file stamped copy of each such financing statement or other
evidence of filing to the Collateral Agent.

(c)The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d)The Collateral Agent is authorized, but not obligated, to file with the USPTO
or the USCO (or any successor office) such documents executed by any Grantor as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest in United States
registered and applied for Intellectual Property of each Grantor in which a
security interest has been granted by each Grantor and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party.  Notwithstanding
the foregoing authorizations, subject to Section 3.3(f)(v), each Grantor agrees
to prepare, execute, file and record, at its own expense, appropriate documents
and instruments with the USPTO or the USCO with respect to the United States
registered and applied for Intellectual Property constituting Collateral now
existing or hereafter acquired meeting the requirements of applicable law as are
necessary or desirable to record, perfect and maintain the Collateral Agent’s
perfected Security Interest in such Collateral, and to deliver promptly evidence
of such filing and recordation to the Collateral Agent.

(e)Notwithstanding anything to the contrary in the Notes Documents or any
Additional Pari Passu Debt Document, none of the Grantors shall be required, nor
is the Collateral Agent authorized, (i) to perfect the Security Interests
granted by this Agreement (including Security Interests in Investment Property
and Fixtures) by any means other than by (A) filings pursuant to the Uniform
Commercial Code in the office of the secretary of state (or similar central
filing office) of the relevant State(s), and filings in the applicable real
estate records with respect to any fixtures relating to Mortgaged Property, (B)
filings in United States government offices with respect to United States
registered and applied for Intellectual Property of Grantor as expressly
required elsewhere herein, (C) delivery to the Collateral Agent to be held in
its possession of all Collateral consisting of Instruments as expressly required
elsewhere herein or (D) other methods expressly provided herein, (ii) to enter
into any deposit account control agreement, securities account control agreement
or any other control agreement with respect to any deposit account, securities
account or any other Collateral that requires perfection by “control,” (iii) to
take any action (other than the actions listed in clause (i)(A) and (C) above)
with respect to any assets located outside of the United States, (iv) to perfect
in any assets subject to a certificate of title statute or (v) to deliver any
Equity Interests except as expressly provided in Section 2.1.

Section 3.2.Representations and Warranties.  Each Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:

-13-

--------------------------------------------------------------------------------

 

(a)Subject to Liens permitted by Section 4.12 of the Indenture and a
corresponding provision of each Additional Pari Passu Agreement, each Grantor
has good and valid rights in and title to the Article 9 Collateral with respect
to which it has purported to grant a Security Interest hereunder and has full
power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.

(b)The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date.  Subject to Section 3.1(e), the UCC financing statements or other
appropriate filings, recordings or registrations listed on Schedule 4 to the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Company to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations (other than filings required to be
made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States registered and applied for
Patents, Trademarks and Copyrights), in each case, as required by this Agreement
or Sections 4.11, 11.01 or 12.07 of the Indenture or any corresponding provision
of any Additional Pari Passu Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code, and no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

(c)Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements substantially in the form attached hereto as Exhibits II, IV
and V and containing a description of all Article 9 Collateral consisting of
material United States registered and applied for Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending, unless it constitutes an Excluded Asset) and United
States registered Copyrights, respectively, have been delivered for recording by
the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral consisting of
registrations and applications for United States Patents, Trademarks and
Copyrights.  To the extent a security interest may be perfected by filing,
recording or registration in USPTO or USCO under the Federal intellectual
property laws, then no further or subsequent filing, re-filing, recording,
rerecording, registration or re-registration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of United States registered and
applied for Patents, Trademarks and Copyrights acquired or developed by any
Grantor after the date hereof and (ii) the UCC financing and continuation
statements contemplated in Section 3.2(b)).

(d)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.2(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction.  Subject to Section 3.1(e) of this
Agreement, the Security Interest is and shall be prior to any

-14-

--------------------------------------------------------------------------------

 

other Lien on any of the Article 9 Collateral, other than (i) any statutory or
similar Lien that has priority as a matter of Law and (ii) any Liens expressly
permitted pursuant to Section 4.12 of the Indenture and each Additional Pari
Passu Agreement.

(e)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 4.12 of the Indenture
and each Additional Pari Passu Agreement.  None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable Laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral owned by any Grantor or any security agreement or similar
instrument covering any Article 9 Collateral owned by any Grantor with the USPTO
or the USCO, or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 4.12 of the Indenture and any each Additional Pari
Passu Agreement and assignments permitted by the Indenture and each Additional
Pari Passu Agreement.

(f)As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$5,000,000, other than the Commercial Tort Claims listed on Schedule III.

Section 3.3.Covenants.

(a)The Company agrees (i) to notify the Collateral Agent in writing promptly,
but in any event within 60 days, after any change in (x) the legal name of any
Grantor, (y) the identity or type of organization or corporate structure of any
Grantor or (z) the jurisdiction of organization of any Grantor and (ii) make all
filings within such 60 day period, under the Uniform Commercial Code or
otherwise, that are required in order for the Collateral Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral, for the benefit of the Secured Parties.

(b)Subject to Section 3.1(e), each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 4.12 of the Indenture and
each Additional Pari Passu Agreement; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is (x) determined by such
Grantor to be desirable in the conduct of its business and (y) permitted by the
Indenture and each Additional Pari Passu Agreement.

(c)Subject to Section 3.1(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as may be necessary to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith.  If any amount payable
under or in connection with any of the Article 9 Collateral that is in excess of
$5,000,000 shall be or become evidenced by any promissory note, other instrument
or debt security, such note, instrument or debt security shall be promptly (and
in any event within 30 days of its acquisition) pledged and delivered to the
Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

-15-

--------------------------------------------------------------------------------

 

(d)At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 4.12 of the Indenture and each Additional Pari Passu Agreement, and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Indenture, any other Notes
Document, any Additional Pari Passu Agreement or any other Additional Pari Passu
Debt Document and within a reasonable period of time after the Collateral Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization; provided, however, the Grantors shall not be
obligated to reimburse the Collateral Agent with respect to any Intellectual
Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, terminate or be put into the public domain in accordance with Section
3.3(f)(iv).  Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein, in
the other Notes Documents or in the Additional Pari Passu Debt Documents.

(e)If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$5,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties.  Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(f)Intellectual Property Covenants.

(i)Other than to the extent not prohibited herein, in the Indenture and each
Additional Pari Passu Agreement or with respect to registrations and
applications no longer used or useful, except to the extent failure to act would
not, as deemed by the applicable Grantor in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees to take, at
its expense, all reasonable steps, including, without limitation, in the USPTO,
the USCO and any other governmental authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in the Intellectual
Property of such Grantor that are not Excluded Assets.

(ii)Other than to the extent not prohibited herein, in the Indenture and each
Additional Pari Passu Agreement, or with respect to registrations and
applications no longer used or useful, or except as would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property, excluding
Excluded Assets, may prematurely lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
become publicly known).

(iii)Other than as excluded or as not prohibited herein, in the Indenture and
each Additional Pari Passu Agreement, or with respect to Patents, Copyrights or
Trademarks which are no longer used or useful in the applicable Grantor’s
business operations or except where failure to do so would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, each Grantor shall take all reasonable steps
to preserve and enforce each item of its Intellectual Property, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the

-16-

--------------------------------------------------------------------------------

 

products and services as of the date hereof, and taking reasonable steps
necessary to ensure that all licensed users of any of the material Trademarks
abide by the applicable license’s terms with respect to standards of quality.

(iv)Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Notes Document or Additional Pari Passu Debt Document
prevents or shall be deemed to prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, expire, terminate or be put into the public domain, any of
its Intellectual Property to the extent permitted by the Indenture and each
Additional Pari Passu Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.

(v)Within 30 days after each March 31 and September 30, (i) the Company shall
provide a list of any additional registrations of Intellectual Property of all
Grantors with the USPTO and USCO not previously disclosed to the Collateral
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and USCO and (ii) the applicable Grantor shall
execute and deliver to the Collateral Agent an Intellectual Property Security
Agreement with respect to such Intellectual Property and have it timely recorded
with the USPTO or USCO, as applicable, and execute, deliver and file any all
other agreements, instruments and documents as necessary to evidence the
Collateral Agent’s security interest in any such Intellectual Property included
in the Collateral.

(g)Commercial Tort Claims.  If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 45 days after the end of the fiscal quarter in which such complaint
was filed notify the Collateral Agent thereof in a writing signed by such
Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

ARTICLE IV

Remedies

Section 4.1.Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of the First
Lien/Second Lien Intercreditor Agreement, it is agreed that the Collateral Agent
shall have the right, but not the obligations, to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations, including
all rights afforded to a secured party with respect to the Secured Obligations,
including the Guarantees, under the Uniform Commercial Code or other applicable
Law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under Law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to such occupancy; (iii) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral; and (iv) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it

-17-

--------------------------------------------------------------------------------

 

deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
Law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any Law now existing or hereafter
enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the UCC or its equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any sale of Collateral.  Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by Law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at Law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.  Any sale pursuant to the provisions of this
Section 4.1 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Subject to the terms of the First Lien/Second Lien Intercreditor Agreement, in
the case of an Event of Default, the Collateral Agent will exercise remedies and
sell the Collateral at the written direction of the holders of the majority in
the aggregate outstanding principal amount of all Secured Obligations; provided
that if the Collateral Agent has asked the Secured Parties for instructions and
the applica

-18-

--------------------------------------------------------------------------------

 

ble holders have not yet responded to such request, the Collateral Agent will be
authorized, but not obligated, to take such actions which the Collateral Agent
believes to be reasonably required to promote and protect the interests of the
Secured Parties and/or to preserve the value of the Collateral.

Section 4.2.Application of Proceeds.  (a) Subject to the terms of the First
Lien/Second Lien Intercreditor Agreement, the Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in the following order:

First, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including compensation
to the Collateral Agent, the Trustee and any other Additional Pari Passu Agent
and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Collateral Agent, Trustee and any other
Additional Pari Passu Agent in connection therewith and all fees, expenses,
indemnities and other amounts for which each of the Collateral Agent and the
Trustee is entitled pursuant to the provisions of the Indenture, any other
Security Document or this Agreement and any other Additional Pari Passu Agent in
accordance with the terms of the applicable Additional Pari Passu Agreements
then in effect;

Second, subject to clause (e) below, to all amounts then owing in respect of the
Obligations on a pro rata basis; and

Third, the balance, if any, to the Company or Guarantors or such other persons
as are entitled thereto.

(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied.  All distributions made by the Collateral Agent
pursuant to this Section 4.2 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Trustee of any
amounts distributed to it.

(c)

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all Secured Parties hereunder for distribution in accordance
with this Section 4.2.

(d)

In making the determinations and allocations required by this Section 4.2, the
Collateral Agent may conclusively rely upon information supplied by the Trustee
or each Additional Pari Passu Agent, as applicable, as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to the Secured
Obligations, and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information, provided that
nothing in this sentence shall

-19-

--------------------------------------------------------------------------------

 

prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied.  All distributions made by the Collateral Agent
pursuant to this Section 4.2 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Trustee or any
Additional Pari Passu Agent of any amounts distributed to it.  All distributions
to be made on accrual of interest and principal on the Notes shall be made to
the Trustee for further distribution in accordance with the Indenture.

(e)

Notwithstanding the foregoing and the pari passu nature of all the Secured
Obligations under the Notes, on the one hand, and the other Other
Second-Priority Obligations, on the other hand, in the event of any
determination by a court of competent jurisdiction that (i) any of such other
Other Second-Priority Obligations are unenforceable under applicable law or are
subordinated to any other obligations, (ii) any of such other Other
Second-Priority Obligations do not have an enforceable security interest in any
of the Collateral (as such term is defined in the Indenture) and/or (iii) any
intervening security interest exists securing any other obligations (other than
obligations under the Notes or other series of Other Second-Priority
Obligations) on a basis ranking prior to the security interest of such other
Other Second-Priority Obligations but junior to the security interest of the
Secured Obligations under the Notes (any such condition referred to in the
foregoing clauses (i), (ii) or (iii) with respect to any such Other
Second-Priority Obligations, an “Impairment” of such other Other Second-Priority
Obligations), the results of such Impairment shall be borne solely by the
holders of such other Other Second-Priority Obligations, and the rights of the
holders of such other Other Second-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such other Other
Second-Priority Obligations) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of such other Other Second-Priority Obligations subject to such
Impairment.  Notwithstanding the foregoing, with respect to any Collateral (as
such term is defined in the Indenture) for which a third party (other than a
holder of Other Second-Priority Obligations) has a lien or security interest
that is junior in priority to the security interest of the holders of the Notes
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of the holder of any other Other
Second-Priority Obligations (such third party, an “Intervening Creditor”), the
value of any Collateral or proceeds that are allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Collateral or
proceeds to be distributed in respect of the Other Second-Priority Obligations
with respect to which such Impairment exists.

Section 4.3.Grant of License to Use Intellectual Property.  For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent a nonexclusive, royalty-free, limited license (until the termination or
cure of the Event of Default) to use, license or, solely to the extent necessary
to exercise those rights and remedies, sublicense any of the Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
are located, and including in such license necessary access to media in which
such licensed items are recorded or stored and to computer software and programs
used for the compilation or printout thereof; provided, however, that all of the
foregoing rights of the Collateral Agent to use such licenses, sublicenses and
other rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon 10 Business Days’ prior written notice to the applicable
Grantor; provided, further, that nothing in this Section 4.3 shall require
Grantors to grant any license that is prohibited by any rule of law, statute or
regulation, or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of cancellation under
any contract, license, agreement, instrument or other document evidencing,
giving rise to or theretofore granted, to the extent permitted by the Indenture
and each Additional Pari Passu Agreement, with respect to such property or
otherwise prejudices the value thereof to the relevant

-20-

--------------------------------------------------------------------------------

 

Grantor; provided, further, that such licenses granted hereunder with respect to
Trademarks material to the business of such Grantor shall be subject to
restrictions, including, without limitation restrictions as to goods or services
associated with such Trademarks and the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used, sufficient
to preserve the validity and value of such Trademarks.  For the avoidance of
doubt, the use of such license by the Collateral Agent may be exercised, at the
option of the Collateral Agent, only during the continuation of an Event of
Default and upon 10 Business Days’ prior written notice to the applicable
Grantor.  Upon the occurrence and during the continuance of an Event of Default
and upon 10 Business Days’ prior written notice to the applicable Grantor, the
Collateral Agent may also exercise the rights afforded under Section 4.1 of this
Agreement with respect to Intellectual Property contained in the Article 9
Collateral.

ARTICLE V

Subordination

Section 5.1.Subordination.

(a)Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations.  No failure on the part of the Company or any Grantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b)Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

Section 6.1.Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.02 of the Indenture.  All communications and notices hereunder to the
Company or any other Grantor shall be given to it in care of the Company as
provided in Section 13.02 of the Indenture. All communications and notices to
any holders of obligations under any Additional Pari Passu Agreement shall be
addressed to the representative of such holders at its address set forth in the
Additional Pari Passu Joinder Agreement, as such address may be changed by
written notice to the Collateral Agent.

Section 6.2.Waivers; Amendment.  

(a)No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder, under any other Notes Document or under any
Additional Pari Passu Debt Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges of the Secured Parties herein provided, and provided under each other
Notes Document and Additional Pari Passu Debt Document, are cumulative and are
not exclusive of any rights, remedies, powers and privileges provided by
Law.  No waiver of any provision of this Agreement or consent to any departure
by any Grantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 6.2, and then

-21-

--------------------------------------------------------------------------------

 

such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the issuance of the Notes shall not be construed as a waiver of any Default,
regardless of whether any Secured Party may have had notice or knowledge of such
Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article IX of the Indenture and the corresponding provision
of each Additional Pari Passu Agreement.

Section 6.3.Collateral Agent’s Fees and Expenses; Indemnification.  

(a)The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith, in each case, as provided in
Sections 7.07 and 7.12 of the Indenture.

(b)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 6.3 shall remain operative and in full force and effect
regardless of the resignation of each or either of the Trustee and the
Collateral Agent and the termination of this Agreement, any other Notes Document
or any Additional Pari Passu Debt Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, any
other Notes Document or any Additional Pari Passu Debt Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 6.3 shall be payable within 10 days
of written demand therefor.

(c)The provisions of Articles VII and XI of the Indenture, including the rights,
benefits, privileges, protections, indemnities and immunities of the Collateral
Agent, are incorporated herein mutatis mutandis, as if a part hereof.  No
provision of this Agreement shall require the Collateral Agent to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers.

Section 6.4.Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 6.5.Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Grantors hereunder, in the other Notes Documents and
in the other Additional Pari Passu Debt Documents and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the execution and delivery of the Notes Documents and the
Additional Pari Passu Debt Documents and the issuance of the Notes, regardless
of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time any Notes were issued under the Indenture or any other
Default (as defined in and under any Additional Pari Passu Debt Document), and
shall continue in full force and effect as long as this Agreement has not been
terminated or released pursuant to Section 6.12 below.

Section 6.6.Counterparts; Effectiveness; Several Agreement.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original

-22-

--------------------------------------------------------------------------------

 

executed counterpart of this Agreement.  This Agreement shall become effective
as to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon such Grantor and the Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Indenture and each Additional
Pari Passu Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

Section 6.7.Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.8.Right of Set-Off.  In addition to any rights and remedies of the
Secured Parties provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Secured Party and its Affiliates is authorized at
any time and from time to time, without prior notice to any Grantor, any such
notice being waived by each Grantor to the fullest extent permitted by
applicable Law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Secured Party and its Affiliates to or
for the credit or the account of the respective Grantors against any and all
Obligations owing to such Secured Party and its Affiliates hereunder, now or
hereafter existing, irrespective of whether or not such Secured Party or
Affiliate shall have made demand under this Agreement and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each Secured
Party agrees promptly to notify the applicable Grantor and the Collateral Agent
after any such set-off and application made by such Secured Party; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of each Secured Party under this Section
6.08 are in addition to other rights and remedies (including other rights of
set-off) that such Secured Party may have at Law.

Section 6.9.Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to
Service of Process.  

(a)The terms of Sections 13.09 and 13.17 of the Indenture with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.10.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.11.Security Interest Absolute.  To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral

-23-

--------------------------------------------------------------------------------

 

and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Indenture, any other Notes Document, any Additional Pari Passu Debt Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Indenture, any other Notes Document, any Additional Pari
Passu Agreement, any other Additional Pari Passu Debt Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

Section 6.12.Termination or Release.  

(a)This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon payment in full of
all Secured Obligations (other than contingent obligations not yet accrued and
payable).

(b)Solely with respect to the Notes Obligations, a Subsidiary Party shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Subsidiary Party shall be automatically
released upon the occurrence of the circumstances set forth in Section 12.02(b)
of the Indenture.  Solely with respect to any series of Permitted Additional
Pari Passu Obligations, a Subsidiary Party shall automatically be released from
its obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the occurrence of the
circumstances set forth in the section governing releases in the applicable
Additional Pari Passu Agreement governing such series of Other Permitted
Additional Pari Passu Obligations.

(c)Solely with respect to the Notes Obligations, the security interest in any
Collateral shall be automatically released upon the occurrence of the
circumstances set forth in Section 11.04 of the Indenture. Solely with respect
to any series of Permitted Additional Pari Passu Obligations, the security
interest in any Collateral shall be automatically released upon the occurrence
of the circumstances set forth in the section governing releases in the
applicable Additional Pari Passu Agreement governing such series of Other
Permitted Additional Pari Passu Obligations.

(d)In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.12, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request in writing to evidence such termination or release and shall
perform such other actions reasonably requested by such Grantor to effect such
release, including delivery of certificates, securities and instruments.  Any
execution and delivery of documents pursuant to this Section 6.12 shall be
without recourse to or warranty by the Collateral Agent.

(e)The Collateral Agent may conclusively rely on an Officer’s Certificate and
Opinion of Counsel as to whether any termination or release contemplated by this
Section 6.12 is permitted and all conditions precedent have been complied with.

Section 6.13.Additional Grantors.  Pursuant to Sections 4.11 and 12.07 of the
Indenture or any corresponding provisions of any Additional Pari Passu Debt
Documents, certain additional Subsidiaries of the Company may be required to
enter in this Agreement as Grantors.  Upon execution and delivery by the
Collateral Agent and a Subsidiary of a Security Agreement Supplement, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein.  The

-24-

--------------------------------------------------------------------------------

 

execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

Section 6.14.Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest (provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to exercising such
rights).  Without limiting the generality of the foregoing, the Collateral Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default and notice by the Collateral Agent to the applicable Grantor of the
Collateral Agent’s intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral or Mortgaged Property; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral or Mortgaged
Property; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or Mortgaged Property or to
enforce any rights in respect of any Collateral or Mortgaged Property; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral or Mortgaged Property; (g) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral or Mortgaged Property under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance; (i) to make all
determinations and decisions with respect thereto; (j) to obtain or maintain the
policies of insurance required by Section 11.01 of the Indenture, any Additional
Pari Passu Debt Document or paying any premium in whole or in part relating
thereto; and (k) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral or Mortgaged
Property, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral or Mortgaged Property for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or Mortgaged Property or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby.  The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.  All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

Section 6.15.General Authority of the Collateral Agent.  By acceptance of the
benefits of this Agreement and any other Security Documents, each Secured Party
(whether or not a signatory hereto)

-25-

--------------------------------------------------------------------------------

 

shall be deemed irrevocably (a) to consent to the appointment of the Collateral
Agent as its agent hereunder and under such other Security Documents, (b) to
confirm that the Collateral Agent shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Security
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Security Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other Security
Document and (d) to agree to be bound by the terms of this Agreement and any
other Security Documents.

Section 6.16.Reasonable Care.  Beyond the exercise of reasonable care in the
custody thereof, the Collateral Agent shall have no duty as to any Collateral or
Mortgaged Property in its possession or control or in the possession or control
of any agent or bailee or any income thereon or as to preservation of rights
against prior parties or any other rights pertaining thereto and the Collateral
Agent shall not be responsible for filing any financing or continuation
statements or recording any documents or instruments in any public office at any
time or times or otherwise perfecting or maintaining the perfection of any
security interest in the Collateral or Mortgaged Property.  The Collateral Agent
shall be deemed to have exercised reasonable care in the custody of the
Collateral or Mortgaged Property in its possession if the Collateral or
Mortgaged Property is accorded treatment substantially equal to that which it
accords its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral or Mortgaged Property, by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Collateral Agent in good faith.

Section 6.17.Delegation; Limitation.  The Collateral Agent may execute any of
the powers granted under this Agreement or the Mortgages and perform any duty
hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with due care.

Section 6.18.Reinstatement.  The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Company or any other Grantor in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 6.19.Miscellaneous.  The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a written notice of Event of Default or a written notice from the
Grantor or the Secured Parties to the Collateral Agent in its capacity as
Collateral Agent indicating that an Event of Default has occurred.

Section 6.20.Subject to First Lien/Second Lien Intercreditor Agreement;
Conflicts.  Notwithstanding anything herein to the contrary, (i) the Liens and
security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement are expressly subject and subordinate
to the Liens and security interests granted to (x) the Credit Agreement
Collateral Agent  (as defined in the First Lien/Second Lien Intercreditor
Agreement) pursuant to the related security document and (y) the First-Priority
Notes Collateral Agent  (as defined in the First Lien/Second Lien Intercreditor
Agreement) pursuant to the related security documents and (ii) the exercise of
any right or remedy by the Collateral Agent hereunder or the application of
proceeds (including insurance and condemnation proceeds) of any Collateral, in
each case, are subject to the limitations and provisions of the First
Lien/Second Lien

-26-

--------------------------------------------------------------------------------

 

Intercreditor Agreement to the extent provided therein. In the event of any
conflict between the terms of the First Lien/Second Lien Intercreditor Agreement
and the terms of this Agreement, the terms of the First Lien/Second Lien
Intercreditor Agreement shall govern.  Notwithstanding anything herein to the
contrary, prior to the Discharge of Senior Lender Claims (as defined in the
First Lien/Second Lien Intercreditor Agreement), the requirements of this
Agreement to deliver Pledged Collateral and any certificates, instruments or
documents in relation thereto to the Collateral Agent shall be deemed satisfied
by delivery of such Pledged Collateral and such certificates, instruments or
documents in relation thereto to any First Lien Agent (as bailee for the
Collateral Agent) as provided in the First Lien/Second Lien Intercreditor
Agreement.

Section 6.21.Other Second-Priority Obligations.  On or after the Closing Date,
the Company may from time to time designate additional obligations as Other
Second-Priority Obligations by delivering to the Collateral Agent, the Trustee
and each Additional Pari Passu Agent (a) a certificate signed by an executive
officer of the Company (i) identifying the obligations so designated and the
aggregate principal amount or face amount thereof, stating that such obligations
are designated as “Other Second-Priority Obligations” for purposes hereof, the
other Security Documents and the Indenture, (ii) representing that such
designation complies with the terms of the Indenture and each then extant
Additional Pari Passu Agreement and (iii) specifying the name and address of the
Additional Pari Passu Agent for such obligations (if other than the Trustee);
and (b) except in the case of Additional Notes, a fully executed Additional Pari
Passu Joinder Agreement (in the form attached as Exhibit VI).  Notwithstanding
anything to the contrary contained herein, with respect to any Additional Pari
Passu Agreement the Collateral Agent shall have no responsibility for, or any
duty to inquire as to, any matter pertaining to such Additional Pari Passu
Agreement (or the contents thereof) or the compliance of any Grantor or
Additional Pari Passu Agent with the terms thereof.  Without limiting the
foregoing, in the event the Collateral Agent is required to take action
hereunder and such action is conditioned upon compliance with the terms of any
Additional Pari Passu Agreement, the Collateral Agent shall be entitled to
request, and be fully protected in relying upon, an Officer’s Certificate of the
relevant Grantor and/or the applicable Additional Pari Passu Agent that such
action is permitted or authorized under the terms of such Additional Pari Passu
Agreement.  To the extent such Additional Pari Passu Agreement grants any
rights, protections, immunities or indemnities thereunder to the Collateral
Agent, the Company and each applicable additional Grantor agree that the
Collateral Agent is an express third-party beneficiary thereunder.

[Signature Pages Follow]

 

-27-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

SEAWORLD PARKS & ENTERTAINMENT, INC.

By:/s/ Harold J. Herman
Name: Harold J. Herman
Title:   Assistant Secretary

SEAWORLD PARKS & ENTERTAINMENT INTERNATIONAL, INC.

SEAWORLD PARKS & ENTERTAINMENT LLC

SEA WORLD OF TEXAS LLC

SEA WORLD LLC

LANGHORNE FOOD SERVICES LLC

SEA WORLD OF FLORIDA LLC

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

SEA HOLDINGS I, LLC

By:/s/ Harold J. Herman
Name: Harold J. Herman
Title:   Assistant Secretary

 

Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

 

SeaWorld OF TEXAS HOLDINGS, LLC

SEAWORLD OF TEXAS MANAGEMENT, LLC

SEAWORLD OF TEXAS BEVERAGE, LLC

By:/s/ Genaro Castro
Name: Genaro Castro
Title:   Manager

By:/s/ Byron Surrett
Name: Byron Surrett
Title:   Manager

 

 

Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:/s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

Schedule I

to the Security Agreement

SUBSIDIARY PARTIES

Current Legal Entities Owned

Jurisdiction

Record Owner (Percentage Ownership Interest)

SeaWorld Parks & Entertainment International, Inc.

Delaware

SeaWorld Parks & Entertainment LLC (100%)

SeaWorld Parks & Entertainment LLC

Delaware

SeaWorld Parks & Entertainment, Inc. (100%)

Langhorne Food Services LLC

Delaware

SeaWorld Parks & Entertainment LLC (100%)

Sea World LLC

Delaware

SeaWorld Parks & Entertainment, Inc. (100%)

Sea World of Texas LLC

Delaware

Sea World LLC (100%)

SEA HOLDINGS I, LLC

Florida

SeaWorld Parks & Entertainment, Inc. (100%)

Sea World of Florida LLC

Florida

Sea World LLC (100%)

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

Florida

SeaWorld Parks & Entertainment, Inc. (100%)

SeaWorld of Texas Beverage, LLC

Texas

SeaWorld of Texas Management, LLC (100%)

SeaWorld of Texas Holdings, LLC

Texas

Sea World of Texas LLC (100%)

SeaWorld of Texas Management, LLC

Texas

SeaWorld of Texas Holdings, LLC (100%)

 

 

Sch. I-1

--------------------------------------------------------------------------------

 

Schedule II
to the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

PLEDGED EQUITY

Pledged Stock:

Current Legal
Entities Owned

Certificate
Number

Number of
Shares

Owner

Percent
Ownership

SeaWorld Parks & Entertainment International, Inc.

3

1,000 common shares $1.00 par value

SeaWorld Parks & Entertainment LLC

100%

 

Pledged LLC Interests:

Name of Limited
Liability Company

Certificate
Number

Type of
Interest

Member

Percent
Ownership

SWBG Orlando Corporate Operations Group, LLC

N/A

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

SEA Holdings I, LLC

N/A

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

SeaWorld Parks and Entertainment LLC

3

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

Langhorne Food Services LLC

3

LLC Interest

SeaWorld Parks & Entertainment LLC

100%

Sea World LLC

3

LLC Interest

SeaWorld Parks & Entertainment, Inc.

100%

Sea World of Florida LLC

2

LLC Interest

Sea World LLC

100%

Sea World of Texas LLC

2

LLC Interest

Sea World LLC

100%

SeaWorld of Texas Beverage, LLC

N/A

LLC Interest

SeaWorld of Texas Management, LLC

100%

SeaWorld of Texas Management, LLC

N/A

LLC Interest

SeaWorld of Texas Holdings, LLC

100%

SeaWorld of Texas Holdings, LLC

N/A

LLC Interest

Sea World of Texas LLC

100%

 




Sch. II-1

--------------------------------------------------------------------------------

 

PLEDGED DEBT

1.

Intercompany Note dated January 1, 2016, between Sea World LLC (“Issuer”) and
SeaWorld Parks & Entertainment, Inc. (“Holder”).

 

Sch. II-2

--------------------------------------------------------------------------------

 

Schedule III
to the Security Agreement

COMMERCIAL TORT CLAIMS

None.

 

Sch. III-1

--------------------------------------------------------------------------------

 

Exhibit I
to the Security Agreement

FORM OF

SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO.         dated as of [•], to the Second Lien Security Agreement
(the “Security Agreement”), dated as of August 5, 2020, among the Grantors
identified therein and Wilmington Trust, National Association, as Collateral
Agent.

A.

Reference is made to the Indenture dated as of August 5, 2020 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”), among SeaWorld Parks & Entertainment, Inc., a Delaware corporation
(the “Company”), SeaWorld Entertainment, Inc., a Delaware corporation and the
direct parent of the Company (“Holdings”), the other guarantors from time to
time party thereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as Collateral Agent.

B.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Security Agreement.

C.

Section 6.13 of the Security Agreement provides that additional Restricted
Subsidiaries of the Company may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Indenture to become a Grantor under the Security
Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1.

In accordance with Section 6.13 of the Security Agreement, the New Grantor by
its signature below becomes a Grantor under the Security Agreement with the same
force and effect as if originally named therein as a Grantor and the New Grantor
hereby (a) agrees to all the terms and provisions of the Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof.  In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the Secured
Obligations, does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Grantor.  Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Grantor.  The Security Agreement is
hereby incorporated herein by reference.

SECTION 2.

The New Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3.

This Supplement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Supplement shall become effective when the Collateral Agent shall

Exh. I-1

--------------------------------------------------------------------------------

 

have received a counterpart of this Supplement that bears the signature of the
New Grantor and the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4.

The New Grantor hereby represents and warrants that (a) set forth on Schedule I
attached hereto is a true and correct schedule of the information required by
Schedules II and III to the Security Agreement applicable to it and its and its’
subsidiaries legal name, jurisdiction of formation and location of Chief
Executive Office and (b) set forth under its signature hereto is the true and
correct legal name of the New Grantor, its jurisdiction of formation and the
location of its chief executive office.

SECTION 5.

Except as expressly supplemented hereby, the Security Agreement shall remain in
full force and effect.

SECTION 6.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7.

If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8.

All communications and notices hereunder shall be in writing and given as
provided in Section 6.01 of the Security Agreement.

SECTION 9.

The New Grantor agrees to reimburse the Collateral Agent for its reasonable
out-of-pocket expenses in connection with the execution and delivery of this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Agent.

[Signature Pages Follow]




Exh. I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

[NAME OF NEW GRANTOR]

By:
Name:
Title:

Legal Name:
Jurisdiction of Formation:
Location of Chief Executive office:




Exh. I-3

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent

By:
Name:
Title:

 

Exh. I-4

--------------------------------------------------------------------------------

 

Schedule I

to the Supplement No.__ to the
Security Agreement

EQUITY INTERESTS

Issuer

Number of
Certificates

Registered
Owner

Number and Class of Equity Interest

Percentage of Equity Interest

 

 

 

 

 

 

 

 

 

 

 

INSTRUMENTS AND DEBT SECURITIES

Issuer

Principal Amount

Date of Note

Maturity Date

 

 

 

 

 

 

Sch. I-1

--------------------------------------------------------------------------------

 

Exhibit II
to the Security Agreement

[FORM OF] PERFECTION CERTIFICATE

[see attached]




Exh. II-1

--------------------------------------------------------------------------------

 

Exhibit III
to the Security Agreement

FORM OF

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [      ], by [     ] and [________] (the
“Grantor”), in favor of Wilmington Trust, National Association, in its capacity
as collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Second Lien Security Agreement dated as of
August 5, 2020 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantor is required to execute and deliver this
Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.

Defined Terms.  Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

SECTION 2.

Grant of Security Interest in Patent Collateral.  The Grantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in and to all of its right, title and interest in, to and
under all the following Article 9 Collateral (excluding any Excluded Assets) of
the Grantor:

(a)

Patents of the Grantor listed on Schedule I attached hereto.

SECTION 3.

The Security Agreement.  The security interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interest granted
to the Collateral Agent pursuant to the Security Agreement and the Grantor
hereby acknowledges and affirms that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement.  In the event that
any provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4.

Termination.  Upon the termination of the Security Agreement in accordance with
Section 6.12 thereof, the Collateral Agent shall, at the expense of the Grantor,
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the lien on and security interest in the Patents under
this Patent Security Agreement and any other documents required to evidence the
termination of the Collateral Agent’s interest in the Patents.

SECTION 5.

Counterparts.  This Patent Security Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Patent Security Agreement by signing and
delivering one or more counterparts.

Exh. III-1

--------------------------------------------------------------------------------

 

[Signature Pages Follow]




Exh. III-2

--------------------------------------------------------------------------------

 

[GRANTOR]

By:
Name:
Title:




Exh. III-3

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:
Name:
Title:




Exh. III-4

--------------------------------------------------------------------------------

 

Schedule I
to
PATENT SECURITY AGREEMENT
UNITED STATES PATENTS AND PATENT APPLICATIONS

Patents:

OWNER

PATENT NUMBER

TITLE

 

 

 

 

Patent Applications:

OWNER

APPLICATION NUMBER

TITLE

 

 

 

 

 

Exh. III-5

--------------------------------------------------------------------------------

 

Exhibit IV
to the Security Agreement

FORM OF
TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [    ], by [    ] and [_________] (the
“Grantor”), in favor of Wilmington Trust, National Association, in its capacity
as collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Second Lien Security Agreement dated as of
August 5, 2020 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantor is required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.

Defined Terms.  Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

SECTION 2.

Grant of Security Interest in Trademark Collateral.  The Grantor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the following Article 9 Collateral (excluding any Excluded Assets)
of the Grantor:

(a)

registered and applied for Trademarks of the Grantor listed on Schedule I
attached hereto;

provided, however, that the foregoing grant of security interest does not and
will not cover any Trademark applications filed in the USPTO on the basis of the
Grantor’s “intent-to-use” such Trademark, unless and until acceptable evidence
of use of such Trademark has been filed with and accepted by the USPTO pursuant
to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. § 1051, et seq.),
to the extent that granting a lien in such Trademark application prior to such
filing would adversely affect the enforceability, validity, or other rights in
such Trademark application.

SECTION 3.

The Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement.  In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4.

Termination.  Upon the termination of the Security Agreement in accordance with
Section 6.12 thereof, the Collateral Agent shall, at the expense of the Grantor,
execute, acknowledge,

Exh. IV-1

--------------------------------------------------------------------------------

 

and deliver to the Grantor an instrument in writing in recordable form releasing
the lien on and security interest in the Trademarks under this Trademark
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interest in the Trademarks.

SECTION 5.

Counterparts.  This Trademark Security Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Trademark Security Agreement by signing and
delivering one or more counterparts.

[Signature Pages Follow]




Exh. IV-2

--------------------------------------------------------------------------------

 

[GRANTOR]

By:
Name:
Title:




Exh. IV-3

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:
Name:
Title:




Exh. IV-4

--------------------------------------------------------------------------------

 

Schedule I
to
TRADEMARK SECURITY AGREEMENT
UNITED STATES TRADEMARK REGISTRATION AND APPLICATIONS

Trademark Registrations:

OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

Trademark Registrations:

OWNER

APPLICATION NUMBER

TRADEMARK

 

 

 

 

 

Exh. IV-5

--------------------------------------------------------------------------------

 

Exhibit V
to the Security Agreement

FORM OF
COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [    ], by [    ] and [___] (the
“Grantor”), in favor of Wilmington Trust, National Association, in its capacity
as collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Second Lien Security Agreement dated as of
August 5, 2020 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantor is required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.

Defined Terms.  Unless otherwise defined herein, terms defined in the Security
Agreement and used herein have the meaning given to them in the Security
Agreement.

SECTION 2.

Grant of Security Interest in Copyright Collateral.  The Grantor hereby pledges
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the following Article 9 Collateral (excluding any Excluded Assets)
of the Grantor:

(a)

registered Copyrights of the Grantor listed on Schedule I attached hereto.

SECTION 3.

The Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement.  In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4.

Termination.  Upon termination of the Security Agreement in accordance with
Section 6.12 thereof, the Collateral Agent shall, at the expense of the Grantor,
execute, acknowledge, and deliver to the Grantor an instrument in writing in
recordable form releasing the lien on and security interest in the Copyrights
under this Copyright Security Agreement and any other documents required to
evidence the termination of the Collateral Agent’s interest in the Copyrights.

SECTION 5.

Counterparts.  This Copyright Security Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Copyright Security Agreement by signing and
delivering one or more counterparts.

Exh. V-1

--------------------------------------------------------------------------------

 

[Signature Pages Follow]




Exh. V-2

--------------------------------------------------------------------------------

 

[GRANTOR]

By:
Name:
Title:




Exh. V-3

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:
Name:
Title:




Exh. V-4

--------------------------------------------------------------------------------

 

Schedule I
to
COPYRIGHT SECURITY AGREEMENT
UNITED STATES COPYRIGHT REGISTRATIONS

OWNER

REGISTRATION NUMBER

COPYRIGHT TITLE

 

 

 

 

 

Exh. V-5

--------------------------------------------------------------------------------

 

Exhibit VI
to the Second Lien Security Agreement

FORM OF ADDITIONAL PARI PASSU JOINDER AGREEMENT

The undersigned is an Additional Pari Passu Agent for Persons wishing to become
“Secured Parties” (the “New Secured Parties”) under (i) the Second Lien Security
Agreement, dated as of August 5, 2020 (as amended and/or supplemented, the
“Security Agreement” (terms used without definition herein have the meanings
assigned to such terms by the Security Agreement)) among the Grantors as defined
therein and Wilmington Trust, National Association, solely in its capacity as
Collateral Agent (in its capacity as the collateral agent, the “Collateral
Agent”), (ii) the Second Lien Pledge Agreement, dated as of August 5, 2020 (as
amended and/or supplemented, the “Pledge Agreement”) among SeaWorld
Entertainment, Inc. and the Collateral Agent and (iii) the other Security
Documents.

In consideration of the foregoing, the undersigned hereby:

(i)represents that the Additional Pari Passu Agent has been authorized by the
New Secured Parties to become a party to the Security Agreement on behalf of the
New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the “New Secured
Obligations”) and to act as the Additional Pari Passu Agent for the New Secured
Parties hereunder;

(ii)acknowledges that the New Secured Parties have received a copy of the
Security Agreement, the Pledge Agreement and the other Security Documents;

(iii)irrevocably appoints and authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Security
Agreement, the Pledge Agreement and the other Security Documents as are
delegated to the Collateral Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto; and

(iv)accepts and acknowledges the terms of the Security Agreement, the Pledge
Agreement and the other Security Documents applicable to it and the New Secured
Parties and agrees to serve as Additional Pari Passu Agent for the New Secured
Parties with respect to the New Secured Obligations and agrees on its own behalf
and on behalf of the New Secured Parties to be bound by the terms of the
Security Agreement, the Pledge Agreement and the other Security Documents
applicable to holders of Secured Obligations, with all the rights and
obligations of a Secured Party thereunder and bound by all the provisions
thereof (including without limitation the incorporation of Section 12.9 of the
Indenture) as fully as if it had been a Secured Party on the effective date of
the Security Agreement.

The name and address of the representative for purposes of Section 6.1 of the
Security Agreement and Section 4.01 of the Pledge Agreement are as follows:

[name and address of Additional Pari Passu Agent]

 

Exh. VI-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the _____
day of _________, 20__.

[NAME]

By:
Name:
Title:

AGREED TO AND ACCEPTED:
The Collateral Agent hereby acknowledges its acceptance of this Additional Pari
Passu Joinder Agreement for purposes of Section 6.22 of the Security Agreement.

WILMINGTON TRUST, NATIONAL ASSOCIATION,
solely in its capacity as Collateral Agent

By:
Name:
Title:

 

 

Exh. VI-2